Case: 15-50491      Document: 00513490884         Page: 1    Date Filed: 05/03/2016




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                       United States Court of Appeals
                                                                                Fifth Circuit


                                    No. 15-50491                              FILED
                                  Summary Calendar                         May 3, 2016
                                                                         Lyle W. Cayce
                                                                              Clerk
UNITED STATES OF AMERICA,

                                                 Plaintiff-Appellee

v.

EDWARDO SALVADOR RODRIGUEZ,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Western District of Texas
                             USDC No. 3:14-CR-731-1


Before KING, CLEMENT, and OWEN, Circuit Judges.
PER CURIAM: *
       Edwardo Salvador Rodriguez pleaded guilty to conspiracy to possess
with intent to distribute 500 grams or more of methamphetamine, and the
district court sentenced him to 250 months of imprisonment and a $5,000 fine.
Rodriguez argues that the district court erred by failing to verify at the
sentencing hearing that he had read the presentence report, as required by
Federal Rule of Criminal Procedure 32(i)(1)(A).


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 15-50491   Document: 00513490884    Page: 2   Date Filed: 05/03/2016


                               No. 15-50491

     Because Rodriguez did not object in the district court, we review his
claim for plain error. United States v. Esparza-Gonzales, 268 F.3d 272, 274
(5th Cir. 2001). To show plain error, Rodriguez must show a forfeited error
that is clear or obvious and that affects his substantial rights. Puckett v.
United States, 556 U.S. 129, 135 (2009). As Rodriguez acknowledges, he cannot
show plain error. See Esparza-Gonzalez, 268 F.3d at 274.
     AFFIRMED.




                                     2